Citation Nr: 1124598	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-44 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 3, 2008, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from December 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a TDIU, effective from June 3, 2008.  In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1. Received from the Veteran in August 2002 was an informal claim for a TDIU rating.

2. The Veteran's formal claim for a TDIU rating (VA Form 21- 8940) was received by the RO on October 18, 2005.

3. The findings made on a VA examination on June 3, 2008, showed that the Veteran was unemployable solely due to his service-connected PTSD.

4. A thorough review of all evidence of record does not reflect it was factually ascertainable prior to June 3, 2008, that the Veteran was unemployable solely due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 3, 2008, for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In the present case, the Veteran is challenging the effective date assigned following the grant of a TDIU rating.  The Board concludes that the VCAA duty to notify has been satisfied.  In April 2008, the Veteran was sent a letter that fully addressed the notice elements regarding a claim for a TDIU rating.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the April 2008 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, the issue on appeal - entitlement to an earlier effective date for the grant of a TDIU - is a downstream issue regarding the RO's September 2009 grant of the TDIU.  Accordingly, specific VCAA notice is not required.  Id.  In addition, the Veteran has not demonstrated any notification error, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  As a general rule the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain documents were either received by VA and/or promulgated to the Veteran.  Moreover, any current examination would show the level of disability at this time, and not whether it was factually ascertainable a TDIU was warranted prior to the current effective date.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

In a VA treatment record dated in January 2002, the Veteran reported he could not work due to his psychiatric condition and the medications he took, but indicated that he and his VA psychiatrist disagreed about this.  His VA psychologist advised that there were many different levels of PTSD and that having PTSD could, but does not automatically, mean one cannot work.  The psychologist indicated he had just started seeing the Veteran, and could not make an evaluation of his ability to work.

Received from the Veteran in August 2002, was a statement in support of claim (VA Form 21-4138) in which he indicated he was attaching a recent VA examination report (dated in August 2002) which he claimed indicated that he was totally disabled and unemployable. 

In a VA treatment record dated in July 2002, the Veteran's diagnoses included PTSD, chronic, moderate; major depression, recurrent; history of panic disorder in partial remission; and history of alcohol abuse in partial remission.  A VA psychologist indicated that given the Veteran's work history, his current status, and his combined conditions, he would be very unlikely able to obtain and maintain any kind of regular employment.  Thereafter, in a August 2002 VA treatment record, prepared by the same psychologist, it was noted that the Veteran reported he had a hard time holding jobs, and claimed he had 40 to 50 jobs between 1967 and 1996.  He said he was laid off sometimes, but mostly quit or was fired due to problems with attendance, anger, and conflict with co-workers and superiors.  He claimed he had a great deal of trouble working under pressure and would sometimes just stop coming in.  His last job was working for a trucking company doing deliveries between October 1994 and February 1995, and then he was let go due to downsizing.  He reported another job that he did for two to three weeks in January 1996 as a clerk in a real estate appraisal office.  He reported he could not handle the pressure and stopped going in.  The diagnoses included PTSD, chronic, moderate to severe; major depression, recurrent; history of panic disorder in partial remission; and history of alcohol abuse, currently in full remission, last use in June 2001.  The psychologist opined that the Veteran's PTSD appeared to be in the moderate to severe range of intensity and would by itself make it very unlikely the Veteran could work at any kind of work in any regular way.  The examiner opined that when the Veteran's total psychiatric conditions were combined, the impact on his life and on his employment was such that he was considered to be totally unemployable. 

On VA examination in June 2004, the Veteran reported working over 50 jobs since service, and was reportedly fired from at least 10 or 15 of these jobs due to absenteeism, tardiness, or decreased productivity.  He reported he worked better when he could work independently.  He usually experienced pressure to work faster, and this made him feel uncomfortable and anxious.  He reported taking seven to ten days off a month due to anxiety, and sometimes had to leave work due to anxiety or panic during the day.  He reported he last worked in 1996 for two months cleaning houses for a real estate company.  The diagnoses included PTSD, chronic, moderate; major depressive disorder, recurrent (unrelated to service-connected PTSD); and alcohol dependence, in full sustained remission (partly related to service-connected PTSD).  The examiner assigned a GAF score of 60 due to service-connected PTSD and related symptoms, and noted that this evidenced moderate symptoms with some impairment in social and occupational functioning.  The examiner also explained that the Veteran's level of reported PTSD symptoms had not increased since his last examination, and overall reported good benefits from the Veteran and said he was doing better than prior to starting treatment.  The examiner indicated that it did appear that the Veteran had some difficulty adapting to stressful circumstances such as his work settings with periods of reduced reliability and productivity, but noted that this appeared to be as much due to the Veteran's personality structure as due to his PTSD.  The examiner opined that, therefore, the Veteran's PTSD symptoms alone did not render him unemployable. 

In a VA treatment record dated in July 2004, the Veteran was seen for an annual evaluation by a clinical psychologist.  The diagnoses included PTSD, major depression, history of panic disorder in partial remission, history of alcohol abuse in full remission, and features of passive aggressive and avoidant personality disorder.  A GAF score of 53 was assigned, solely for PTSD, and a GAF score of 48 was assigned for all psychiatric conditions combined.  The examiner opined that the Veteran's PTSD appeared to be in the moderate to severe range of intensity and would by itself make it very unlikely the Veteran could work at any kind of work in any regular way.  The examiner opined that when the Veteran's total psychiatric conditions were combined, the impact on his life and on his employment was such that he was considered to be totally unemployable. 

In a decision dated in June 2005, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for PTSD, on a schedular basis and on an extraschedular basis.  With regard to extraschedular consideration, the Board found there was no indication that the disability resulted in marked interference with employment, noting that this question was specifically addressed by the VA examiner in June 2004, who stated that the Veteran was not rendered unemployable by reason of his PTSD, alone.  The Board also considered the VA treating psychologist's opinion to the effect that it was unlikely that the Veteran could work at any kind of employment in any regular way because of his PTSD symptoms.  The Board noted that the clinical findings and the GAF scores offered on all three of the Veteran's evaluations were inconsistent with his qualified statement that he would be "unlikely" to find employment because of his PTSD, alone.  The Board noted that a GAF score between 51 to 60 contemplated moderate symptoms or moderate difficulty in social, occupational, or school functioning, and the Board found the treating clinician's opinion less persuasive than that of the June 2004 examiner.  Finally, the Board noted that the Veteran's PTSD was not shown to warrant frequent periods of hospitalization during the relevant time frame, or to otherwise render impractical the application of the regular schedular standards.  Thereafter, the Veteran appealed the Board's June 2005 decision to the Court.  

VA treatment records showed that between December 2005 and April 2006, the Veteran continued to receive counseling and medication for his PTSD, and his GAF scores ranged from 52 to 53.  

On VA examination in May 2006, the Veteran underwent a general medical evaluation, to assess his entitlement to a non-service-connected pension.  He reported he was not employed since 1996, and had been unable to continue that job, as a general clerk for a freight company, due to PTSD and depression.  The diagnoses included idiopathic peripheral lower extremity neuropathy, alcohol abuse in remission, and degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's subjective report indicated that he would not be appropriate for physical employment, but that he did seem appropriate for sedentary employment.  

By August 2006 rating decision, the RO granted a non-service-connected pension to the Veteran, finding that the evidence showed the Veteran was 59 years old, had a level of education at 10 years, last worked in January 1996 as an office clerk, and was disabled due to degenerative changes of the lumbar spine, peripheral vascular disease, peripheral neuropathy of the lower extremities, and PTSD.

In a letter dated in December 2007, the Veteran's representative noted that in its June 2005 decision, the Board indicated that in August 2002 the Veteran raised the issue of entitlement to a TDIU rating, but that the issue was not developed and was referred to the RO for appropriate development.  The Veteran's representative indicated that to date, no additional development had been done on the claim.  

In June 2007 the Court issued a Memorandum Decision, affirming the Board's June 2005 decision which denied an initial rating in excess of 50 percent for PTSD.  

In a letter dated in January 2008, the Veteran's representative again requested that the Veteran's claim for a TDIU rating be adjudicated.  

Received from the Veteran in May 2008 was a formal claim (VA Form 21-8940) for a TDIU rating, in which he claimed his PTSD prevented him from securing or following any substantially gainful occupation.  He reported he had not worked since January 1996, and claimed he had left his last job due to his disability.  He indicated he had completed three years of high school and received a GED certificate in the military.  

In a letter dated in June 2008, a VA licensed clinical social worker (LCSW) indicated he had been seeing the Veteran since 2007, and indicated that the Veteran had noticeable impairments due to his ongoing problems with depression, panic attacks, nightmares, overall excessive anxiety to the point of making himself physically ill, and episodic alcohol abuse.  It was also noted that the Veteran had ongoing familial and marital problems for years.  The LCSW opined that all of the above have created deficiencies in work and that the Veteran would have extreme difficulty adapting to any kind of stressful circumstance.  The LCSW opined, based on the "above material", that the Veteran was "not employable".  

On a VA examination conducted on June 3, 2008, the Veteran reported he had attempted up to 50 jobs prior to quitting any attempts to work, and reported he was unable to maintain them secondary to his anxiety and, at times, due to his alcohol use.  The diagnoses included PTSD, moderate to severe.  The examiner noted that the Veteran continued to fulfill diagnostic criteria for PTSD, and that reports from practitioners suggested some waxing and waning of symptomatology; however, there had been no remittance of symptoms.  The examiner noted that at times the Veteran was able to sleep better and was somewhat less anxious; however, these improvements were minimal.  The examiner opined that the Veteran would not be able to obtain or maintain gainful employment, and that the only active diagnosis was PTSD with some associated depressive symptoms.  The examiner also opined that given his long history of unemployment, his age, and his symptoms, it was not realistic to expect that the Veteran could obtain or maintain employment, and the examiner concluded that the Veteran was unemployable.  

III. Analysis

The Veteran contends he should be entitled to an earlier effective date for the grant of entitlement to a TDIU rating.  He indicated in his substantive appeal that he wants an effective date of June 15, 2005 for the grant of a TDIU rating.

A TDIU claim is a claim for increased compensation, and, therefore, the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521, supra.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The record reflects that the Veteran filed a formal application for a TDIU rating (VA Form 21-8940, Application for Increased Compensation Based on Unemployability) in May 2008.  Subsequently, by September 2009 rating decision, the RO increased from 50 percent to 70 percent the evaluation for PTSD and granted a TDIU rating, effective from June 3, 2008.  

Prior to the formal claim filed in May 2008, the Board notes that the Veteran had filed an informal claim for a TDIU rating in August 2002.  It appears, however, that this TDIU claim was not adjudicated.  However, even considering the evidence of record in the light most favorable to the Veteran - such that his informal claim for a TDIU rating was pending and unadjudicated since August 2002 and that the Board's June 2005 decision did not adjudicate the claim - as explained below, the preponderance of the competent medical evidence of record did not show that it was factually ascertainable prior to June 3, 2008, that the criteria for the assignment of a TDIU rating had been met.

The relevant legal criteria provide that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  If the above percentages are not met, the veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities."  38 C.F.R. § 4.16(b).

As previously noted, prior to June 3, 2008, the Veteran was service connected for PTSD, evaluated as 50 percent disabling, effective from July 13, 1998.  By September 2009 rating decision, a 70 percent rating was granted for PTSD, effective from June 3, 2008.  Because the overall combined disability rating was 50 percent prior to June 3, 2008, the Veteran did not meet the schedular percentage requirements for a TDIU rating and, therefore, extraschedular consideration would have to be afforded.  38 C.F.R. §§ 4.16, 4.25.  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  The issue then is whether the Veteran's service-connected disability nevertheless prohibits him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.  In that regard, however, the Board notes that even affording the Veteran the extraschedular consideration indicated above, prior to June 3, 2008, the competent evidence of record did not show that the Veteran's service-connected PTSD alone prohibited him from sustaining gainful employment.

The record reflects that the Veteran last worked in 1996.  He contends that prior to 1996 he had numerous jobs over the years, which he claims he was either laid off from or was fired or quit primarily due to his PTSD symptoms.  In addition, along with his informal claim for a TDIU rating, received in August 2002, the Veteran submitted a VA treatment record, also dated in August 2002, in which his treating psychologist (since January 2002) opined that when the Veteran's total psychiatric conditions were combined, the impact on his life and on his employment was such that he was considered to be totally unemployable.  In July 2002, the same psychologist opined that given the Veteran's work history, current status, and his combined conditions, he would be very unlikely able to obtain and maintain any kind of regular employment.  Thereafter, in July 2004, the same VA psychologist opined that the Veteran's PTSD appeared to be in the moderate to severe range of intensity and would by itself make it very unlikely he could work at any kind of work in any regular way, and that when the Veteran's total psychiatric conditions were combined, the impact on his life and on his employment was such that he was considered to be totally unemployable.  

However, on a VA examination in June 2004, the examiner, after reviewing the record, indicated that it did appear that the Veteran had some difficult adapting to stressful circumstances such as his work settings with periods of reduced reliability and productivity, but noted that this appeared to be as much due to the Veteran's personality structure as due to his PTSD, and opined that the Veteran's PTSD symptoms alone did not render him unemployable.  The examiner assigned a GAF score of 60 due to service-connected PTSD and related symptoms, and noted that this evidenced moderate symptoms with some impairment in social and occupational functioning.  The examiner also explained that the Veteran's level of reported PTSD symptoms had not increased since his last examination, and overall reported good benefits from treatment and said he was doing better than prior to starting treatment.  Thus, the Board acknowledges that there was a differing of opinions between the Veteran's treating psychologist (as of January 2002) and the VA examiner/psychologist in 2004.  The Board finds that VA examiner's opinion in 2004 to be more persuasive, however, noting that the opinion is based on a review of the Veteran's contentions, a current examination, and his historical medical record, and provided rationale and an explanation for opining that the Veteran's PTSD symptoms alone did not render him unemployable.  

Thereafter, on a VA examination in May 2006, the examiner opined that the Veteran's subjective report indicated that he would not be appropriate for physical employment, but that he did seem appropriate for sedentary employment.  By August 2006 rating decision, the RO granted a non-service-connected pension to the Veteran, finding that the evidence showed the Veteran was 59 years old, had a level of education at 10 years, last worked in January 1996 as an office clerk, and was disabled due to degenerative changes of the lumbar spine, peripheral vascular disease, peripheral neuropathy of the lower extremities, and PTSD.  The RO essentially found that the Veteran was unable to secure and follow a substantially gainful occupation due to multiple disabilities -- degenerative changes of the lumbar spine, peripheral vascular disease, peripheral neuropathy of both lower extremities, and PTSD.  Additionally, the Board notes that the Veteran underwent ongoing treatment related to his PTSD and other psychiatric problems; however, VA treatment records dated from 2002 through 2008 do not show any findings or suggestion of an inability to secure or follow a gainful occupation based on PTSD.  Rather, such records show that while the Veteran's symptoms ebbed and flowed, his GAF scores remained in the 50s, and he showed improvement and stabilization of symptoms due to his medication.  Moreover, the VA examiner in 2004 reviewed the record in toto and concluded that the Veteran's PTSD symptoms alone did not render him unemployable.  Thus, the Board concludes that the record does not reflect that he was unable to obtain and/or maintain substantially gainful employment solely due to service-connected disability, prior to June 3, 2008.  

The Board does not dispute that the evidence of record indicates the Veteran experienced some level occupational impairment due to his sole service-connected disability of PTSD, prior to June 3, 2008.  However, a thorough review of all evidence of record indicates that such impairment for that period was adequately compensated by the schedular rating in effect at that time.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For these reasons, the Board concludes that it was not factually ascertainable that the Veteran met the requirements for assignment of a TDIU prior to June 3, 2008.  As the law states that the effective date shall be assigned from the date entitlement arose when it is later than the date of claim, an earlier effective date is not warranted in this case.  Moreover, the Board finds that, for the one year period prior to receipt of the Veteran's formal TDIU claim on May 21, 2008, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his sole service-connected disability, PTSD.  In that regard, the first competent medical evidence of record which showed that the Veteran was unable to maintain employment due to his service-connected disability was a June 3, 2008 VA examination.  

In sum, the date of the Veteran's informal claim was in August 2002, and the date of the formal claim was May 21, 2008.  The date upon which it is first factually ascertainable that entitlement to a TDIU arose is, however, June 3, 2008.  There is no basis for an effective date prior to June 3, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim for an earlier effective date for the assignment of a TDIU rating is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 3, 2008, for the grant of a TDIU rating, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


